Citation Nr: 1810849	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1978 to February 1979 and May 1986 to November 2000.  During his period of service, the Veteran earned the Meritorious Mast, Letter of Appreciation, Navy Unit Commendation, Marine Corps Good Conduct Medal (with 1 Silver Star), Navy and Marine Corps Overseas Service Ribbon, Sea Service Deployment Ribbon (with 1 Bronze Star), National Defense Service Medal, Rifle Expert Badge, and Pistol Sharpshooter Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This issue was previously remanded in August 2017.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is likely the result of his active service.


CONCLUSION OF LAW

The criteria for service connection are met for PTSD.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability, a July 2010 letter submitted by the Veteran's treating psychologist diagnoses him with PTSD.  Although the DSM-V was not yet in publication at the time of this initial diagnosis, the Board will presume that the diagnosis conforms to the DSM-V diagnostic criteria.  The first elements of Shedden and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran reported several stressor events.  At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his PTSD is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154(b) are not applicable.

Nevertheless, the Veteran reported two specific stressor incidents.  In the first, the Veteran reported that a Gunnery Sergeant was killed while stationed in Iwakuni, Japan.  He believed that the Gunnery Sergeant was drowned during a whitewater rafting trip as part of a conspiracy to conceal the transgressions of other servicemembers.  He further stated that he was tasked with holding the Gunnery Sergeant's body until others arrived to remove it from the riverbank.  The Veteran reported that he was threatened to remain silent about his beliefs or he would be killed.  He stated that he feared for his life, as well as the lives of his family members.

In addition, the Veteran reported that a young soldier was not taken seriously when he reported an illness.  The soldier subsequently died in the following days.  The Veteran felt guilty about not doing more to help the soldier.  

The Veteran expressed that the deaths of the two soldiers were covered up by the Marine Corps, which heightened his anger. 

Although the Veteran's claimed stressors have not been verified, the Board finds the Veteran's statements regarding his in-service stressors to be credible, and related to actual or threatened death.  Further, the July 2010 letter from his treating psychologist indicated that the Veteran's PTSD stemmed from the two aforementioned in-service stressors.  This is consistent with the PTSD diagnosis and discussion of in-service stressors in his VA treatment records.  As such, the second elements of Shedden and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressors and his current PTSD.  

The Veteran's treating psychologist described his symptomatology in a July 2010 letter.  The Veteran reported constantly ruminating about his in-service stressors, including experiencing difficulty sleeping, nightmares, and flashbacks.  He further reported being mistrustful of the military and having significant distrust of authority.  He also endorsed irritability, agitation, angry outbursts, and paranoia.  The Veteran began numbing his emotions with alcohol, which led to a DUI arrest and subsequent stints in residential substance abuse treatment programs.  The psychologist opined that the Veteran's symptoms were a direct consequence of the traumas that he suffered while in the Marine Corps.  

The Veteran appeared for a VA-QTC examination in February 2011.  The Veteran reported symptoms of re-experiencing, avoidance, sleep difficulty, irritability, angry outbursts, and hypervigilance.  The examiner noted that the Veteran's affect and mood showed anxiety.  His behavior was grossly inappropriate with examples of standing up, displaying nervousness, standing up, and threatening to leave the interview.  The Veteran was also aggressive and agitated.  The examiner diagnosed anxiety disorder, not otherwise specified (NOS) and alcohol abuse in remission.  The examiner opined that it was not at least as likely as not that the Veteran's PTSD was related to the Veteran's fear of in-service hostile military or terrorist activities, as the Veteran was reporting a fear of authority in the military.  The examiner further opined that the Veteran's condition did not meet the diagnostic criteria of PTSD because he did not describe re-experiencing trauma. 

In an April 2011 letter, the Veteran's treating psychologist stated that the Veteran developed symptoms of anxiety disorder NOS, which are similar to PTSD symptoms.  The psychologist stated that it was "almost a certainty" that the Veteran's ongoing symptomology originated during his service in the Marine Corps.  
The Veteran appeared for a psychiatric evaluation in August 2011.  The physician noted that the Veteran easily met the criteria for PTSD with intrusive recollections of traumatic events, hyperarousal, hypervigilance, and avoidance of people, places, and situations that triggered memories of his trauma.  The physician diagnosed anxiety disorder, PTSD, generalized anxiety disorder, and polysubstance abuse history in full-sustained remission.  The physician opined that the Veteran had crippling PTSD relating to events in the military, including recovering body parts after an accident, observing mistreatment of trainees, and other events.  

After reviewing the record, the Board finds that the evidence preponderates in support of a finding of nexus.  Indeed, all medical opinions of record have related the Veteran's condition to military service.  See July 2010 Letter, February 2011 Examination, April 2011 Letter, August 2011 Examination.  Thus, the Board concludes that the final elements of Shedden and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  

The additional medical and lay evidence includes VA treatment records and the Veteran's own statements, including his November 2017 hearing testimony, which show that the Veteran's symptoms have remained relatively constant throughout the appeal period.  

Having established all elements of service connection, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


